POSITIVE ELECTRODE ACTIVE MATERIAL AND SECONDARY CELL COMPRISING THE POSITIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION

Status of Claims
Claims 3, 4 and 7-8 have been canceled by Applicant. Claims 1-2, 5-6 and 9-12 are pending, wherein claims 1-2 and 5-6 are amended. Claims 1-2, 5-6 and 9-12 are pending on the merits in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The recitation “wherein the particulate” in claim 6 is changed to “wherein the particulate dielectric”.

Allowable Subject Matter
Claims 1-2, 5-6 and 9-12 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The Xing (US 20180277830 A1) and Yada (US 20130260250 A1) references were relied upon as closest references to teach a particulate positive electrode active material to be used for a secondary cell. Xing teaches the particulate positive electrode active material comprises a particulate base portion as claimed, a particulate dielectric disposed on at least a part of the surface of the particulate base, and a particulate electron conductor disposed on at least a part of a surface of the particulate base portion, but does not specifically teach or reasonably suggest the claimed particulate electron conductor being selected from the group as claimed. Similarly, Yada also does not teach or reasonably suggest the claimed particulate electron conductor being selected from the group as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727